Title: Samuel J. Harrison to Gibson & Jefferson, 16 July 1809
From: Harrison, Samuel Jordan
To: Gibson & Jefferson


          
            Sirs Lynchburg July 16. 1809
            Agreeable to your request I have been in Search of the Trunk lost last Spring: Which I presume I have found with a part of its contents, as ⅌ List annexed—I believe I have also got the Thief; by name Ned, the property of James B. Couch Decd late of Buckingham County—He is found guilty by the Examining magistrate here, & is now in Irons, & will be sent on, in a Day or Two, to take his Trial in Richd where the offence was Commited, on the 24. Inst—Ned is a Noted Villain, & from the Testimony here, I have no doubt of his Guilt—the Two hands that run in the same Boat with him; as well as Several others prove, that he Brocke the Trunk open in thier presence, Took Such of the Articles as he thought would be of any Service to him; & as the Head, & Sterne hand, objected to the Trunk remaining in the Boat, (for fear of their being Implicated) he Threw it, with the Balance of the articles overboard, just below Britains Landing, nearly opposite westham—where it will be proven, it was found, & brought up to this Place, some time after—It Seems Ned came to his Boat in the Basin about 2. Hours before Day, & Insisted to Start, but the Headman not being present the other hand objected, & refused to get up: but Such was Neds anxiety, that he Shoved the Boat to the Locks himself—It seems the Trunk was not Known to be in the Boat’s Boat, by the other Two Hands untill they Stoped to get Breakfast—& that the other Hands Immediately protested against it; as Being Stolen, which he acknowledged; & from a north River Boat; near Pickets Lumber House—One of the Articles proven here, was a Small Bag of wheat, which Ned retaind—The Bag with Mr Jeffersons, Name, in part, is found now in Neds possession by the witness Billy: wch of itself, is quite Convincing—
            It seems the Trunk was found by a parcell of white Boat Men, who Declare there was nothing, but paper, & papers; that they were Chiefly wet; & many of them out of the Trunk, & perhaps 100 yards Distant; the paper was all Taken to pieices, & Spread in the Boat for Several Days to Dry—that when they arrivd here Geniral Enquiry was made for an owner for 10 Days, without Effect; when they sold it to a Mr Northcut of Amherst, for $3.—Northcut said He would not Deliver the things without having his $3 paid back to him: this he has no right to demand; but as I was obliged to have the things, to Send down to Establish the guilt of the Thief; I have promised to pay him provided he has a right to Claim it—I have paid $1. for bringing the things from Northcuts here.—perhaps you had better send up to Mr Jeffersons, for some Evidence, if any you think there can be had? as I should be glad this Villain Could meet his Desert—The witnesses prove that a case, with a parcell of Brass, Instruments, were Thrown over with the Trunk; & may be found, I suspect, if Searched for—
            I am told, since the Trunk has come, that there is not more than Half the paper sent: this I shall see about. though it is worth nothing—
            Yr Mo Obt S J Harrison
            
              SJH.
          
          
            a Trunk, with about 8. to 10 Quire Large paper, 1 ps home made Linen, used perhaps for an inside Wrapper; 1 ps Hempen Linen, said to Contain wheat. 2. Rules, 1 Small Drawr Sundree little Gilt Books, some Scraps, with writing thereon &c &c &c
          
          
          
            CouchesBilly, & Peter, are the hands, that run in the Same Boat with Ned, & are the most material Witnesses—Michael Smuthers, is one of the men that found the Trunk—William Creasy was present when the Trunk was found, but is not hear, or he would have been bound to attend as a witness. he Perhaps may be down, at the time of the Trial in Chief. when you Can have him Summon’d—The other witnesses, that are recognized, were present when the Trunk was broke.—
          
        